
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 163
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2011
			Ms. Norton (for
			 herself and Ms. Edwards) submitted the
			 following resolution; which was referred to the Committee on Education and the
			 Workforce
		
		RESOLUTION
		Supporting the rights of all workers and
		  calling for an end to the recent attacks on workers.
	
	
		Whereas public and private sector union members are our
			 friends, neighbors, taxpayers, and constituents;
		Whereas the right of our citizens to unionize has improved
			 working conditions, wages, and benefits for all workers;
		Whereas labor unions have led in improving working
			 conditions for all workers, including laws pertaining to the 40-hour work week,
			 child labor, health and safety conditions, overtime pay, and health insurance
			 and pension coverage;
		Whereas the right of workers to organize and form unions
			 has facilitated the growth and success of the middle class in the United
			 States;
		Whereas efforts to erode workers’ protections and rights
			 have commenced in State capitals throughout the United States and in Congress
			 at a time when elected officials should be working to create jobs;
		Whereas cooperation between workers and employers is the
			 foundation for a strong economic future;
		Whereas the right of public and private sector employees
			 to organize and collectively bargain bolsters a strong democracy; and
		Whereas Federal workers, who cover the entire range of
			 workers in the American workforce, remain dedicated to providing their
			 knowledge and expertise to the United States Government, from protecting our
			 borders and water supply to caring for our Nation’s veterans: Now, therefore,
			 be it
		
	
		That—
			(1)all private and public sector workers,
			 regardless of economic sector, job title, or responsibility, must have a basic
			 right to organize and bargain collectively for a fair and just outcome;
			(2)the House of Representatives supports the
			 rights of workers, including their right to form a union and to bargain
			 collectively in good faith with an employer; and
			(3)Americans should work towards cessation of
			 the constant attacks on workers and should recognize that a strong middle class
			 is the only way to ensure the United States remains a strong economic
			 engine.
			
